Turbocharger Shaft Wobble Sensor


DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of Applicant’s reply filed 04/20/2022 which has amendments to the claims. The above have been entered and considered.

Response to Arguments
Applicant argues that the amendments place the claims in a condition for allowance. Regarding this assertion, please see the Examiner’s Amendment Section and Reasons for Allowance below.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in an interview with Jeff A. Greene on 05/05/2022.
Amend claims 1, 5, and 18 as follows: 

1. (Amended) A turbocharger for a machine, comprising: a turbine section including a turbine housing and a turbine wheel; a compressor section including a compressor housing and a compressor wheel with a plurality of blades; a shaft rotatably coupling the turbine wheel and the compressor wheel; one or more bearings associated with the shaft; and a health sensor mounted to the compressor section and including a plurality of wire loops, the plurality of wire loops being consecutively broken upon impact with a rotating structure of the turbocharger as the turbocharger wears over time,[[,]] the health sensor being configured to detect a number of wire loops broken by impact with the rotating structure is a nut assembled on a nose of the compressor wheel and the wire loops are consecutively broken by impact with the nut.

5. (Amended) The turbocharger of claim 4, 

18. (Amended) A method of determining a wear condition of a turbocharger of a machine using a health sensor, the turbocharger including a compressor housing and a compressor wheel with a plurality of blades, the health sensor being mounted to a compressor section and including a plurality of wire loops, the method comprising: determining a number of the wire loops broken by impact with a rotating structure of the turbocharger as the turbocharger wears over time,[[, ]] wherein the rotating structure is a nut assembled on a nose of the compressor wheel and the wire loops are consecutively broken by impact with the nut; determining a wear condition of the turbocharger based on the number of wire loops broken; and outputting a signal indicating the wear condition of the turbocharger to an operator display of the machine.

Cancel claim 21. 

Allowable Subject Matter
Claims 1 - 20 are allowed.

The following is an examiner’s statement of reasons for allowance: 

Regarding claim 1, although Worden discloses a turbocharger with turbine section having a turbine wheel, a compressor section having a housing and wheel with blades, and a shaft having bearings, the shaft connecting the turbine and compressor wheels, and a detector mounted to the compressor with multiple sacrificial wires loops so that the sacrificial wire loops being broken by a rotating structure indicate wear; Worden does not disclose sacrificial wire loops impacted by a nut connected to the compressor wheel. Furthermore, no other prior art can be found to motivate or teach applicant’s turbocharger including the rotating structure is a nut assembled on a nose of the compressor wheel and the wire loops are consecutively broken by impact with the nut, in combination with the remaining limitations of the claim.
The dependent claims are allowable for at least the same reasons as above.

Regarding claim 9, although Worden discloses a rotating system with a controller, a warning indicator, a turbocharger with turbine section having a turbine wheel and blades, a compressor section having a housing and wheel with blades, and a shaft having bearings, the shaft connecting the turbine and compressor wheels, and a detector mounted to the compressor with multiple sacrificial wires having different lengths, the controller receiving feedback from the sacrificial wire loops that indicate progression of blade instability and the controller logs and transmits characteristic faults; Worden does not disclose sacrificial wire loops impacted by a nut connected to the compressor wheel. Furthermore, no other prior art can be found to motivate or teach applicant’s machine including wire loops being consecutively broken upon impact with a structure, wherein the structure is a nut assembled on a nose of the compressor wheel and the wire loops are consecutively broken by impact with the nut, in combination with the remaining limitations of the claim.
The dependent claims are allowable for at least the same reasons as above.

Regarding claim 18, although Worden discloses a method of determining a wear condition of a turbocharger using a health sensor, the turbocharger with a compressor section having a housing and wheel with blades, the detector mounted to the compressor with multiple sacrificial wires loops, Worden method including determining a number of wire loops sacrificially broken by impact with the blades of the compressor, determining the severity of instability based on the number of wire loops broken and activating a warning signal based on the severity of faults; Worden does not disclose determining a number of wire loops broken by impact with a nut assembled on a nose of the compressor. Furthermore, no other prior art can be found to motivate or teach applicant’s method including determining a number of the wire loops broken by impact with a rotating structure of the turbocharger as the turbocharger wears over time, wherein the rotating structure is a nut assembled on a nose of the compressor wheel and the wire loops are consecutively broken by impact with the nut, in combination with the remaining limitations of the claim.
The dependent claims are allowable for at least the same reasons as above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P GRAVES whose telephone number is 469-295-9072. The examiner can normally be reached M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached at 571-272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (USA or CANADA) or 571-272-1000.





/TIMOTHY P GRAVES/Examiner, Art Unit 2856                                                                                                                                                                                                        

/Eric S. McCall/Primary Examiner, Art Unit 2856